Exhibit 10.31

December 18, 2009

Adriana Chiocchi

Dear Adriana:

This letter confirms the agreement (this “Agreement”) between you and Monolithic
Power Systems, Inc. (the “Company”) concerning the terms of the termination of
your employment by the Company, including a post-employment consulting
arrangement and certain types of separation compensation in exchange for (among
other things) a general release of known and unknown claims.

1.        Separation and Resignation of Offices.

(a)        Your last day of employment with the Company shall be December 18,
2009 (the “Separation Date”).

(b)        You shall provide the Company with notice of resignation from all
corporate offices and other positions (currently, Senior Vice President, Chief
Legal Officer and Corporate Secretary) effective as of the Separation Date.

2.        Accrued Salary, Paid Time Off and Bonus. On the Separation Date, the
Company will pay you (i) all accrued salary and (ii) all accrued and unused
vacation earned through the Separation Date, subject to standard payroll
deductions and withholdings. You are entitled to these payments regardless of
whether or not you sign this Agreement. You and the Company agree that the total
amount of such accrued salary and vacation is $21,970.97. In addition, on the
Effective Date (as defined in Section 15(i) below), the Company will pay you a
bonus of $120,000, subject to standard payroll deductions and withholdings.

3.        Consulting Arrangement. Effective as the Separation Date, you will
become a consultant to the Company, performing such services as the Company may
from time to time reasonably request. The Company will retain you as a
consultant through June 30, 2010, on which date your consulting arrangements
with the Company shall terminate. You will be an unpaid consultant from the
Separation Date through December 31, 2009. Thereafter, the Company will pay you
the sum of $ 23,333.33 per month from January 1, 2010 through June 30, 2010. For
purposes of the Company’s 2004 Equity Incentive Plan (the “Plan”), you will
continue to be a “Service Provider” until June 30, 2010, as that term is defined
in the Plan. The period from the Separation Date until June 30, 2010 is referred
to in this Agreement as the “Consulting Period”. The payments set forth in this
Section 3 are not dependent on the level of services the Company requests of
you, and such payments shall not be terminated or reduced during the Consulting
Period as long as you are not in breach of this Agreement. From the Separation
Date until the end of the Consulting Period, the Company will provide you with
an email address through the Company’s email system, a phone extension and a
voicemail box.



--------------------------------------------------------------------------------

Adriana Chiocchi

December 18, 2009

Page 2

 

You will be responsible for payment of all income, payroll or other taxes in
connection with the payments for your consulting arrangements.

4.        Additional Bonus and Benefits. The Company will pay you an additional
bonus and provide benefits to you as follows:

(a)        Bonus. The Company will pay you an additional bonus of $ 60,000 (the
“Additional Bonus”) at the end of the Consulting Period, if you sign the
Supplemental Release (as defined in section 13 below). The Additional Bonus will
be subject to standard payroll deductions and withholdings.

(b)        Health Insurance. Your group insurance coverage will terminate on the
Separation Date. Thereafter, to the extent provided by the federal COBRA law or,
if applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your group health plan
benefits (other than the Company’s Flexible Spending Account) at your own
expense; provided, however, that if you elect COBRA coverage, the Company shall
reimburse you for any COBRA payments you elect to make for you and your
currently covered dependents through December 31, 2010 at the same coverage
level currently in effect, unless and until you become eligible for insurance
through another employer.

5.        Accelerated Vesting of Equity Awards. On the Effective Date, the
vesting of all options and other equity awards granted to you under the Plan
will be accelerated so that you will be vested in that number of shares under
each award which would have been vested as of June 30, 2010. During the
Consulting Period you will continue to be a Service Provider under the Plan, but
no additional shares shall vest on any of the awards after the Effective Date.
For the avoidance of doubt, a list of all such option and other equity awards,
the number of shares subject to each such award and the number of shares that
will be vested as of the Effective Date is attached as Exhibit A. You agree that
such awards will terminate as of the Effective Date as to any shares which are
not vested as of the Effective Date. At the end of the Consulting Period, you
will cease to be a Service Provider, and will have 30 days thereafter in which
to exercise the vested portion of any unexercised options. You agree that the
Company’s agreement to retain you as a consultant, the acceleration of your
vesting as of the Effective Date and the other benefits provided to you under
this Agreement, are in lieu of any severance payment, accelerated vesting or
other benefits to which you may be entitled under the employment agreement
between you and the Company dated March 10, 2008, as amended by Amendment No. 1
thereto dated December 16, 2008 (as so amended, the “Employment Agreement”). You
and the Company both acknowledge that there are no other amendments to the
Employment Agreement. The agreements memorializing such option and other equity
awards shall remain in full force and effect, except to the extent modified by
this Agreement.

6.        No Other Compensation or Benefits. You acknowledge that, except as
expressly provided in this Agreement, you will not receive any additional
compensation,



--------------------------------------------------------------------------------

Adriana Chiocchi

December 18, 2009

Page 3

 

severance or benefits after the Separation Date whether pursuant to the
Employment Agreement or otherwise

7.        Noncompetition. During the Consulting Period you agree that you will
not, directly or indirectly, be employed by, serve as a consultant or advisor
to, serve as a member of the board of directors or other governing body of,
acquire shares (or options or other rights to acquire shares) of, or prepare to
do any of the foregoing for or with, any of the following companies (or any
subsidiary or affiliated company of such companies): Linear Technology, Power
Integration or O2 Micro. You agree that if you breach the provisions of this
section, the Company will be entitled to (i) immediately terminate your
consulting arrangements, including the compensation to be paid to you pursuant
to section 3, cease providing any of the benefits under Section 4, including
payment of the Additional Bonus and reimbursement of COBRA premiums, and
(ii) recoup from you all consulting payments made to you under Section 3 during
the Consulting Period.

8.        Expense Reimbursements. You agree that, within ten (10) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses within 30 days. The Company will have no obligation to
reimburse you for expenses incurred by you during the Consulting Period, except
to the extent authorized in advance in writing by the Company.

9.        Return of Company Property. Within two weeks after the Separation
Date, you agree to return, or you acknowledge that you have returned, to the
Company all Company documents (and all copies thereof) and other Company
property which you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind
which contain or embody any proprietary or confidential information of the
Company (and all reproductions thereof).

10.        Proprietary Information Obligations. Both during and after your
employment you will refrain from any unauthorized use or disclosure of the
Company’s proprietary or confidential information or materials and you
acknowledge your continuing obligations under your Employee Proprietary
Information Agreement (the “Proprietary Information Agreement”) not to use or
disclose any confidential or proprietary information of the Company without
prior written authorization from a duly authorized representative of the
Company. A copy of your Proprietary Information Agreement is attached hereto as
Exhibit B.

11.        Confidentiality. The provisions of this Agreement shall be held in
strictest confidence by you and the Company and shall not be publicized or
disclosed in any manner whatsoever; provided, however, that: (a) you may
disclose this Agreement to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys,



--------------------------------------------------------------------------------

Adriana Chiocchi

December 18, 2009

Page 4

 

accountants, auditors, tax preparers, and financial advisors; (c) the Company
may disclose this Agreement as necessary to fulfill standard or legally required
corporate reporting or disclosure requirements; and (d) the parties may disclose
this Agreement insofar as such disclosure may be necessary to enforce its terms
or as otherwise required by law.

12.        Non-disparagement. Both you and the Company agree not to disparage
the other party, and the other party’s officers, directors, employees,
shareholders and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation. Nothing herein prevents
you and the Company from responding accurately and fully to any question,
inquiry or request for information when required by legal process, provided,
however, that the party receiving such request shall notify the other party
within three business days of any request or demand for the receiving party to
provide any such information. Exhibit C attached to this Agreement sets forth
the language describing your departure from the Company to be included in the
Company’s Report on Form 8-K to be filed promptly following the Effective Date.

13.        General Release. In exchange for the Company’s agreement to retain
you as a consultant, the Company’s agreement to accelerate your vesting and
allow you to continue as a Service Provider under the Plan during the Consulting
Period and other consideration under this Agreement to which you would not
otherwise be entitled, you hereby release, acquit and forever discharge the
Company, its parent, affiliates and subsidiaries, and its and their respective
officers, directors, agents, servants, employees, attorneys, insurers,
shareholders, successors, assigns and affiliates, of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to and including the execution date of this Agreement,
including but not limited to:

(a)        all such claims and demands directly or indirectly arising out of or
in any way connected with your employment with the Company or the termination of
that employment, including any claims or rights that you may have under the
Employment Agreement;

(b)        claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, severance pay, or any other form of
compensation;

(c)        claims pursuant to any federal, state or local law, statute, or cause
of action including, but not limited to, the federal Civil Rights Act of 1964,
as amended, including without limitation claims for attorneys’ fees;

(d)        the federal Americans with Disabilities Act of 1990;



--------------------------------------------------------------------------------

Adriana Chiocchi

December 18, 2009

Page 5

 

(e)        the federal Age Discrimination in Employment Act of 1967, as amended
(“ADEA”);

(f)        the California Fair Employment and Housing Act and all other
applicable state or local laws, whether or not in California; and

(g)        tort law, contract law, wrongful discharge, discrimination,
harassment, fraud, defamation, emotional distress, and breach of the implied
covenant of good faith and fair dealing.

By signing this Agreement, you agree that you are giving up your rights and
promising not to sue or pursue any claim or lawsuit against the Company for
anything that occurred prior to the Effective Date of this Agreement, other than
those claims that the law does not allow you to waive. If you break this
promise, you agree to pay the Company’s costs and expenses (including reasonable
attorneys’ fees) related to the defense of any claims.

14.        Supplemental Release. As a condition to your right to receive the
Additional Bonus at the conclusion of the Consulting Period, you agree to
execute and deliver to the Company the supplemental release in the form attached
as Exhibit D (the “Supplemental Release”).

15.        ADEA Waiver. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA, as amended. You
also acknowledge that the consideration given for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which you were
already entitled. You further acknowledge that you have been advised by this
writing, as required by the ADEA, that:

(a)        you have carefully read and fully understand the provisions of this
Agreement;

(b)        you are, through this Agreement, releasing the Company from any and
all claims you may have against it, its parent, subsidiaries, predecessors,
successors, affiliates and related entities;

(c)        you have knowingly and voluntarily agreed to all of the terms set
forth in the agreement;

(d)        you knowingly and voluntarily intend to be legally bound by the
Agreement;

(e)        your waiver and release do not apply to any rights or claims that may
arise after the Effective Date of this Agreement;



--------------------------------------------------------------------------------

Adriana Chiocchi

December 18, 2009

Page 6

 

(f)        you are hereby advised that you have the right to consult with an
attorney prior to executing this Agreement;

(g)        you have twenty-one (21) days to consider this Agreement (although
you may choose to voluntarily execute this Agreement earlier);

(h)        you have seven (7) days following the execution of this Agreement to
revoke the Agreement; and

(i)        this Agreement shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after this
Agreement is executed by you, provided that the Company has also executed this
Agreement by that date (“Effective Date”).

16.        Section 1542 Waiver. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. You acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.” You
hereby expressly waive and relinquish all rights and benefits under that section
and any comparable local or state law of any jurisdiction of similar effect with
respect to your release of any known and unknown claims you may have against the
Company.

17.        Non-Interference With Government Proceedings. This Agreement
recognizes the rights and responsibilities of government agencies to enforce the
statutes that come under their jurisdiction. This Agreement is not intended to
prevent you from initiating or participating in any investigation or proceeding
conducted by any government agency such as the U.S. Equal Employment Opportunity
Commission; provided, however, that nothing in this Section limits or affects
the finality or the scope of the release of claims set forth in this Agreement.
In particular (but without limitation), you acknowledge and agree that you have
waived and released any claim you may have for damages based on any alleged
wrongdoing and may not recover damages for yourself personally in any proceeding
conducted by a government agency.

18.        Warranty of Non-Assignment and No Pending Litigation. You promise and
state that you have not sold or transferred any claim discussed in this
Agreement to anyone and that you not filed a lawsuit, claim, or charge with any
court or government agency asserting any claims that are discussed in this
Agreement.

19.        Arbitration. Both you and the Company agree to resolve any disputes
by binding arbitration. Both you and the Company understand that that this
agreement to arbitration covers all disputes that you may have against the
Company or its related entities or employees, including disputes that relate to
alleged breaches of this Agreement. Arbitration will be



--------------------------------------------------------------------------------

Adriana Chiocchi

December 18, 2009

Page 7

 

conducted by an impartial arbitrator experienced in employment law (selected
from the JAMS panel of arbitrators) in accordance with JAMS’ then-current
employment arbitration rules (except as otherwise provided in this agreement).
Both you and the Company waive the right to institute a court action, except for
requests for injunctive relief pending arbitration, and both you and the Company
waive the right to a jury trial. The arbitrator’s award and opinion shall be in
writing and in the form typically rendered in employment arbitrations. To the
maximum extent permitted by law, the parties shall be responsible for their own
attorneys’ fees and all other costs; however, the arbitrator may award
attorneys’ fees to the prevailing party at the conclusion of the proceedings, if
permitted by applicable law. The arbitration shall take place in Santa Clara
County, California, unless the parties agree otherwise.

20.        Miscellaneous. This Agreement, including the Exhibits, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such agreements,
promises, warranties or representations, including the Employment Agreement
(except for Section 11 regarding “Proprietary Information”; Section 12 regarding
“Covenant Not to Solicit”; and Section 13 regarding “Tax Provisions,” each of
which by its express terms survives the termination of the Employment
Agreement); provided, however, that (i) the terms of the agreements between you
and the Company regarding the option and other equity awards shall remain in
effect except as modified by this Agreement and (ii) the Indemnification
Agreement between you and the Company dated October 2, 2006 shall continue in
full force and effect. The provisions of such indemnification agreement shall
apply to the services, if any, that you provide to the Company at the Company’s
request during the Consulting Period. This Agreement may not be modified or
amended except in a writing signed by both you and a duly authorized officer of
the Company. This Agreement shall bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question shall be modified by the court so as to be
rendered enforceable. This Agreement shall be deemed to have been entered into
and shall be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California. If there arises any legal proceedings to enforce or interpret this
Agreement, the prevailing party shall be entitled to recover from the
non-prevailing party in such proceedings her or its costs associated with such
proceeding, including reasonable attorney fees, court costs, costs of
investigation and the like.



--------------------------------------------------------------------------------

Adriana Chiocchi

December 18, 2009

Page 8

 

If this Agreement is acceptable to you, please sign below and return the
original to me by no later than twenty-one calendar days after receipt of this
letter. If you do not return the signed Agreement to me by January 5, 2010 this
offer will be automatically withdrawn.

Sincerely,

 

MONOLITHIC POWER SYSTEMS, INC.

By:

 

    /s/ Michael Hsing

 

    Michael Hsing, Chief Executive Officer

I HAVE CAREFULLY REVIEWED AND CONSIDERED THE TERMS OF THIS AGREEMENT; I FULLY
UNDERSTAND ALL OF ITS TERMS AND VOLUNTARILY AGREE TO EACH OF THEM; AND AM
LEGALLY BOUND BY THIS AGREEMENT.

 

Dated: _________

              

Adriana Chiocchi

 



--------------------------------------------------------------------------------

Adriana Chiocchi

December 15, 2009

Page 8

 

If this Agreement is acceptable to you, please sign below and return the
original to me by no later than twenty-one calendar days after receipt of this
letter. If you do not return the signed Agreement to me by January 5, 2010 this
offer will be automatically withdrawn.

Sincerely,

 

MONOLITHIC POWER SYSTEMS, INC.

By:

     

Michael Hsing, Chief Executive Officer

I HAVE CAREFULLY REVIEWED AND CONSIDERED THE TERMS OF THIS AGREEMENT; I FULLY
UNDERSTAND ALL OF ITS TERMS AND VOLUNTARILY AGREE TO EACH OF THEM; AND AM
LEGALLY BOUND BY THIS AGREEMENT.

 

Dated:

 

12/18/09

       

/s/ Adriana Chiocchi

           

Adriana Chiocchi

 



--------------------------------------------------------------------------------

Exhibit A

Vesting of Equity Awards

 

Type of

Equity

Award

 

  

Number of

Shares

 

  

Exercise Price

 

  

Grant Date

 

  

Shares Vested as of the Effective Date (including accelerated vesting per
Section 5)

 

NSO

   150,000    $11.85   

    October 26, 2006

  

137,500

 

NSO

     57,000    $18.77   

    August 3, 2007

  

   40,375

 

NSO

     18,750    $15.60   

    February 8, 2008

  

   11,328

 

NSO

     50,000    $15.74   

    October 28, 2008

  

            0

 

RSU

     11,500      $0.00   

    August 3, 2007

  

   11,500

 

RSU

     10,000      $0.00   

    February 8, 2008

  

     5,000

 



--------------------------------------------------------------------------------

Exhibit B

Employee Proprietary Information Agreement



--------------------------------------------------------------------------------

Exhibit C

Language Describing Departure

Language for Report on Form 8-K, Item 5.02(b)

Effective as of {the Separation Date}, Adriana Chiocchi, the Company’s Senior
Vice President, Chief Legal Officer and Corporate Secretary, resigned all her
positions with the Company. She has agreed to provide consulting services to the
Company through June 30, 2010.



--------------------------------------------------------------------------------

Exhibit D

Form of Supplemental Release

This Supplemental Release is executed by Adriana Chiocchi (“Chiocchi”) and
delivered to Monolithic Power Systems, Inc. (the “Company”) in accordance with
the letter agreement between the Company and Chiocchi dated December         ,
2009 (the “Agreement”). Capitalized terms not defined in this Supplemental
Release shall have the meaning ascribed to them in the Agreement.

1.        In exchange for the Company’s agreement to retain Chiocchi as a
consultant the Company’s payments to Chiocchi during the Consulting Period, the
Company’s payment to Chiocchi of the Additional Bonus and other consideration
under this Agreement to which Chiocchi would not otherwise be entitled, Chiocchi
hereby releases, acquits and forever discharges the Company, its parent,
affiliates and subsidiaries, and its and their respective officers, directors,
agents, servants, employees, attorneys, insurers, shareholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, arising out of or
in any way related to agreements, events, acts or conduct at any time from the
Separation Date, up to and including the execution date of this Supplement
Release, including but not limited to:

(a)        all such claims and demands directly or indirectly arising out of or
in any way connected with Chiocchi’s employment with the Company or the
termination of that employment, including any claims or rights that Chiocchi may
have under the Employment Agreement;

(b)        claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, severance pay, or any other form of
compensation;

(c)        claims pursuant to any federal, state or local law, statute, or cause
of action including, but not limited to, the federal Civil Rights Act of 1964,
as amended, including without limitation claims for attorneys’ fees;

(d)        the federal Americans with Disabilities Act of 1990;

(e)        the federal Age Discrimination in Employment Act of 1967, as amended
(“ADEA”);

(f)        the California Fair Employment and Housing Act and all other
applicable state or local laws, whether or not in California; and



--------------------------------------------------------------------------------

(g)        tort law, contract law, wrongful discharge, discrimination,
harassment, fraud, defamation, emotional distress, and breach of the implied
covenant of good faith and fair dealing.

By signing this Supplemental Release, Chiocchi agrees that Chiocchi is giving up
Chiocchi’s rights and promising not to sue or pursue any claim or lawsuit
against the Company for anything that occurred prior to the date of this
Supplemental Release, other than those claims that the law does not allow
Chiocchi to waive. If Chiocchi breaks this promise, Chiocchi agrees to pay the
Company’s costs and expenses (including reasonable attorneys’ fees) related to
the defense of any claims.

2.        Section 1542 Waiver. CHIOCCHI UNDERSTANDS THAT THIS AGREEMENT INCLUDES
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. Chiocchi acknowledges that Chiocchi
has read and understands Section 1542 of the California Civil Code, which reads
as follows: “A general release does not extend to claims which the creditor does
not know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.” Chiocchi hereby expressly waives and relinquished all rights and
benefits under that section and any comparable local or state law of any
jurisdiction of similar effect with respect to Chiocchi’s release of any known
and unknown claims Chiocchi may have against the Company.

I HAVE CAREFULLY REVIEWED AND CONSIDERED THE TERMS OF THIS SUPPLEMENTAL RELEASE;
I FULLY UNDERSTAND ALL OF ITS TERMS AND VOLUNTARILY AGREE TO EACH OF THEM; AND
AM LEGALLY BOUND BY THIS SUPPLEMENTAL RELEASE.

 

Dated: _________

          

Adriana Chiocchi



--------------------------------------------------------------------------------

MONOLITHIC POWER SYSTEMS, INC.

EMPLOYEE CONFIDENTIAL INFORMATION AND

INVENTION ASSIGNMENT AGREEMENT

Name of Employee: Adriana Guevara Chiocchi

As a condition of my employment with Monolithic Power Systems, Inc., its
subsidiaries, affiliates, successors or assigns (together the “Company”), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by Company. I agree to the following:

1.         At-Will Employment. I understand and acknowledge that my employment
with the Company is for an unspecified duration and constitutes “at-will”
employment. I acknowledge that this employment relationship may be terminated at
any time, with or without good cause or for any or no cause, at the option
either of the Company or myself, with or without notice.

2.        Confidential Information.

(a)        Company Information. I agree at all times during the term of my
employment and thereafter, to hold in strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm or
corporation without written authorization of the Board of Directors of the
Company, any Confidential Information of the Company; I understand that
“Confidential Information” means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, customer lists and customers (including, but
not limited to, customers of the Company on whom I called or with whom I became
acquainted during the term of my employment), markets, software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, marketing, finances or other business
information disclosed to me by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment. I further
understand that Confidential Information does not include any of the foregoing
items which has become publicly known and made generally available through no
wrongful act of mine or of others who were under confidentiality obligations as
to the item or items involved.

(b)        Former Employer Information. I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.

(c)        Third Party Information. I recognize that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the

 

   Employee’s Initial:   

/s/ AC

  



--------------------------------------------------------------------------------

strictest confidence and not to disclose it to any person, firm or corporation
or to use it except as necessary in carrying out my work for the Company
consistent with the Company’s agreement with such third party.

3.        Inventions.

(a)        Inventions Retained and Licensed. I have attached hereto, as Exhibit
A. a list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with the Company, which belong to me, which relate to the Company’s proposed
business, products or research and development, and which are not assigned to
the Company hereunder (collectively referred to as “Prior Inventions”); or, if
no such list is attached, I represent that there are no such Prior Inventions.
If in the course of my employment with the Company, I incorporate into any
invention, improvement, development, product, copyrightable material or trade
secret any invention, improvement, development, concept, discovery or other
proprietary information owned by me or in which I have an interest, the Company
is hereby granted and shall have a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide license to make, have made, modify, use and sell such Prior
Invention as part of or in connection with such product, process or machine.

(b)        Assignment of Inventions. I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title, and interest in and to any and all inventions, original works
of authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which I may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time I am in
the employ of the Company (collectively referred to as “Inventions”), except as
provided in Section 3(f) below. I further acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of and during the period of my employment with the Company and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act.

(c)        Inventions Assigned to the United States. I agree to assign to the
United States government all my right, title, and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

(d)        Maintenance of Records. I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the term of my employment with the Company. The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by the Company. The records will be available to and remain the sole
property of the Company at all times.

(e)        Patent and Copyright Registrations. I agree to assist the Company, or
its designee, at the Company’s expense, in every proper way to secure the
Company’s rights in the Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information

 

   Employee’s Initial:   

/s/ AC

   -2-



--------------------------------------------------------------------------------

and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns and nominees the
sole and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement. If the Company is unable
because of my mental or physical incapacity or for any other reason to secure my
signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Inventions or original works
of authorship assigned to the Company as above, then I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact, to act for and in my behalf and stead to execute
and file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by me.

(f)        Exception to Assignments. I understand that the provisions of this
Agreement requiring assignment of Inventions to the Company do not apply to any
invention which qualifies fully under the provisions of California Labor Code
Section 2870 (attached hereto as Exhibit B). I will advise the Company promptly
in writing of any inventions that I believe meet the criteria in California
Labor Code Section 2870 and are not otherwise disclosed on Exhibit A.

4.        Conflicting Employment. I agree that, during the term of my employment
with the Company, I will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of my
employment, nor will I engage in any other activities that conflict with my
obligations to the Company.

5.        Returning Company Documents. I agree that, at the time of leaving the
employ of the Company, I will deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by me pursuant
to my employment with the Company or otherwise belonging to the Company, its
successors or assigns. In the event of the termination of my employment, I agree
to sign and deliver the “Termination Certification” attached hereto as Exhibit
C.

6.        Notification to New Employer. In the event that I leave the employ of
the Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.

7.        Solicitation of Employees. I agree that for a period of twelve
(12) months immediately following the termination of my relationship with the
Company for any reason, whether with or without cause, I shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees to leave their employment, or take away such employees, or
attempt to

 

   Employee’s Initial:   

/s/ AC

   -3-



--------------------------------------------------------------------------------

solicit, induce, recruit, encourage or take away employees of the Company,
either for myself or for any other person or entity.

8.        Conflict of Interest Guidelines. I agree to diligently adhere to the
Conflict of Interest Guidelines attached as Exhibit D hereto.

9.        Representations. I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. I represent
that my performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment by the Company. I have not entered
into, and I agree I will not enter into, any oral or written agreement in
conflict herewith.

10.        Arbitration and Equitable Relief.

(a)        Except as provided in Section 10(f) below, I agree that any dispute
or controversy arising out of, relating to, or in connection with this
Agreement, or the interpretation, validity, construction, performance, breach,
or termination thereof, shall be settled by binding arbitration to be held in
Santa Clara County, California in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association (the “Rules”). The arbitrator may grant injunctions or other relief
in such dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.

(b)        The arbitrator shall apply California law to the merits of any
dispute or claim, without reference to rules of conflicts of law. The
arbitration proceedings shall be governed by federal arbitration law and by the
Rules, without reference to state arbitration law. Employee hereby consents to
the personal jurisdiction of the state and federal courts located in California
for any action or proceeding arising from or relating to this Agreement or
relating to any arbitration in which the parties are participants.

(c)        The Company and I shall each pay one-half of the costs and expenses
of such arbitration, and each shall separately pay its counsel fees and
expenses.

(d)        I understand that nothing in this Section 10 modifies my at-will
status. Either I or the Company can terminate the employment relationship at any
time, with or without cause.

(e)        I HAVE READ AND UNDERSTAND SECTION 10, WHICH DISCUSSES ARBITRATION. I
UNDERSTAND THAT BY SIGNING THIS AGREEMENT, I AGREE TO SUBMIT ANY CLAIMS ARISING
OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTE A
WAIVER OF MY RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT
LIMITED TO, THE FOLLOWING CLAIMS:

 

   Employee’s Initial:   

/s/ AC

   -4-



--------------------------------------------------------------------------------

(i)    ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION.

(ii)    ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL
STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT,
THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et
seq;

(iii)    ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

(f)        I agree that it would be impossible or inadequate to measure and
calculate the Company’s damages from any breach of the covenants set forth in
Sections 2, 3, and 5 herein. Accordingly, I agree that if I breach any of such
Sections, the Company will have available, in addition to any other right or
remedy available, the right to obtain an injunction from a court of competent
jurisdiction restraining such breach or threatened breach and to specific
performance of any such provision of this Agreement. I further agree that no
bond or other security shall be required in obtaining such equitable relief and
I hereby consent to the issuance of such injunction and to the ordering of
specific performance.

11.        General Provisions.

(a)        Governing Law; Consent to Personal Jurisdiction. This Agreement will
be governed by the laws of the State of California as applied to agreements
between California residents entered and to be performed entirely within
California. I hereby expressly consent to the personal jurisdiction of the state
and federal courts located in California for any lawsuit filed there against me
by the Company arising from or relating to this Agreement.

(b)        Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification for amendment to
this Agreement, nor any waiver of any rights under this agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, salary or compensation will not affect the
.validity or scope of this Agreement.

(c)        Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.

 

   Employee’s Initial:   

/s/ AC

   -5-



--------------------------------------------------------------------------------

(d)        Successors and Assigns. This Agreement may not be assigned without
the prior written consent of the Company. Subject to the foregoing sentence,
this Agreement will be binding upon my heirs, executors, administrators and
other legal representatives and will be for the benefit of the Company, its
successors, and its assigns.

 

Date:

 

 10/2/06    

                   

/s/ Adriana Chiocchi

       

Signature

                        

Name of Employee: Adriana Chiocchi

             

/s/ Robin Elsenman

       

Witness: Robin Elsenman

 

   Employee’s Initial:   

/s/ AC

   -6-



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Identifying Number

   Title   Date or Brief Description    

 

 

 

X    

No inventions or improvements

 

        

Additional Sheets Attached

 

Signature of Employee:

 

/s/ Adriana Chiocchi

Print Name of Employee:

 

Adriana Chiocchi

Date:

 

    10/6/06

 

 

   Employee’s Initial:   

/s/ AC

   -7-



--------------------------------------------------------------------------------

EXHIBIT B

CALIFORNIA LABOR CODE SECTION 2870

EMPLOYMENT AGREEMENTS; ASSIGNMENT OF RIGHTS

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1)        Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer.

(2)        Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”

 

   Employee’s Initial:   

/s/ AC

   -8-



--------------------------------------------------------------------------------

EXHIBIT C

MONOLITHIC POWER SYSTEMS, INC.

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Monolithic Power Systems, Inc., its subsidiaries, affiliates,
successors or assigns (together the “Company”).

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.

I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.

I further agree that for twelve (12) months from this date, I will not directly
or indirectly solicit, induce, recruit or encourage any of the Company’s
employees to leave their employment, or take away such employees, or attempt to
solicit, induce, recruit, encourage or take away any employees of the Company,
either for myself or for any other person or entity.

 

Date:

  

12/30/09    

  

     

/s/ Adriana Chiocchi

   

(Employee’s Signature)

            

Adriana Chiocchi

 

   Employee’s Initial:         -9-



--------------------------------------------------------------------------------

EXHIBIT D

MONOLITHIC POWER SYSTEMS, INC.

CONFLICT OF INTEREST GUIDELINES

It is the policy of Monolithic Power Systems, Inc. to conduct its affairs in
strict compliance with the letter and spirit of the law and to adhere to the
highest principles of business ethics. Accordingly, all officers, employees and
independent contractors must avoid activities which are in conflict, or give the
appearance of being in conflict, with these principles and with the interests of
the Company. The following are potentially compromising situations which must be
avoided. Any exceptions must be reported to the President and written approval
for continuation must be obtained.

1.        Revealing confidential information to persons not employed by the
Company or misusing confidential information. Unauthorized divulging of
information is a violation of this policy whether or not for personal gain and
whether or not harm to the Company is intended. (The Confidential Information
and Invention Assignment Agreement elaborates on this principle and is a binding
agreement.)

2.        Accepting or offering substantial gifts, excessive entertainment,
favors or payments may be deemed to constitute undue influence or otherwise be
improper or embarrassing to the Company.

3.        Initiating or approving personnel actions affecting reward or
punishment of employees or applicants where there is a family relationship or is
or appears to be a personal or social involvement.

4.        Initiating or approving any form of personal or social harassment of
employees.

5.        Investing or holding outside directorships in suppliers, customers or
comparing companies, including financial speculation, where such investment or
directorship might influence in any manner a decision or course of action of the
Company.

6.        Borrowing from or lending to employees, customers or suppliers.

7.        Acquiring a real estate interest adverse to the Company.

8.        Improperly using or disclosing to the Company any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity with whom obligations of confidentiality exist.

9.        Unlawfully discussing prices, costs, customers, sales or markets with
competing companies or their employees.

10.        Making any unlawful agreements with distributors with respect to
prices.

11.        Improperly using or authorizing the use of any inventions which are
the subject of patent claims of any other person or entity.

 

   Employee’s Initial:   

/s/ AC

  